Case 7:19-cv-00863-EKD-JCH Document 61 Filed 09/03/20 Page 1 of 1 Pageid#: 309



                        UNITED STATES DISTRICT COURT
                                    Western District of Virginia
                                   210 Franklin Road, SW, Room 540
                                        Roanoke, Virginia 24011


 JULIA C. DUDLEY
 CLERK
 (540) 857-5100
                                             September 3, 2020


 All Counsel of Record

         Re: Travis Wayne Tolley v. Ben Caldwell, et al
            Civil Action No. 7:19-cv-00863

 Dear Counsel:

         This case has been assigned to District Judge Elizabeth K. Dillon and, following a Rule 16
 scheduling conference, will be given a trial date in approximately nine months, unless an earlier date is
 requested by the parties.

          Please confer among yourselves regarding available dates and, within a week from the date of this
 letter, one attorney should contact Judge Dillon’s judicial assistant, Miriam Frazier, at (540) 857-5120 or
 MiriamF@vawd.uscourts.gov to set a Rule 16 scheduling conference. If no response is received, we will
 assume that any date chosen will be acceptable.

          Following the Rule 16 conference, a scheduling order, similar to the example posted online at
 http://www.vawd.uscourts.gov/judges/judge-dillon.aspx, will be entered establishing pretrial deadlines
 and making other provisions for the development of this case. The standard deadline for completion of
 discovery will be 95 days prior to trial, the deadline to file dispositive motions will be 80 days prior to
 trial, and the deadline for hearing dispositive motions will be 45 days prior to trial.

         Any hearings on non-dispositive motions, including motions concerning discovery, will be
 scheduled and heard by Magistrate Judge Joel C. Hoppe. Discovery motions, however, may not be filed
 before conferring with Judge Hoppe. Please contact his chambers at (540) 434-3181 x 2, and speak with
 his scheduling clerk, Karen Dotson, for these hearing or conference dates. Hearings on dispositive
 motions, such as motions to dismiss or for summary judgment, will be scheduled by Ms. Frazier. Please
 contact her at the above number or e-mail address.
                                                          Very truly yours,

                                                             s/ B. Davis
                                                               Deputy Clerk
 cc: All Counsel
     Miriam Frazier
     Law Clerk
     File
